DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
 
Response to Amendment/Arguments
Claims 1, 3-6, 8-10 are pending. Claim 1 is currently amended. It appears that no new matter has been entered.
Applicant remarks on page 5 third full paragraph of the response filed on 7/26/2022 and reiterates the previous arguments, but it is respectfully noted that the claimed phrase as broadly drafted an understood, includes multiple ways (i.e. fluid directions) of accomplishing the fluid communication, and Iwa certainly teaches the communication of the inner space of the valve body communicating with the suction port 10 of Iwa, and also communicating fluidly with the bore/groove of Iwa through the fixed core both when the valve body is separate from the fixed core, and when the valve body end is adjacently closed to the fixed core (where it is noted that clearly when the pressure to/from Ps is discharging/charging via port 10, and the valve body is separated from the fixed core, the fluid pressure communicates between the locations discussed by applicant), and applicants arguments do not address such reciprocal action of the valve body. Accordingly the remarks cannot be found persuasive as they are narrowly construed and not commensurate in scope with the claims. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6 and 8-10 are is/are rejected  under 35 U.S.C. 103 as being unpatentable over Iwa (US 8079827) and further in view of Kratzer (US 8282072.)

Iwa discloses in claim 1:  An capacity control valve (1 figure 1-3) comprising: a valve housing (that of 1 including 40 and 15) provided with a suction port (10 for Ps), a discharge port (8 for Pd) and a control port (9 for Pc) communicating with a suction chamber (Ps), a discharge chamber (Pd) and a control chamber (55) of a variable displacement compressor (50), respectively;; a valve body (21/21A/22B/25A) which is disposed inside the valve housing so as to be movable in a reciprocating manner (axially along central axis of 25); an urging member (bellows unit 22) configured to urge the valve body in one direction (based on atmospheric pressure); and a drive device (solenoid in 40) which is connected to the valve housing and is configured to apply a drive force (electromagnetic flux force) to the valve body, wherein the drive device includes a sleeve (44) of which one end portion is closed (at 44), a cylindrical fixed iron core (41 is cylindrically shaped per the internal diameter surface of 41a Col 9 ln 17, and is shown in cross section) of which at least a part (upper part of 41) is disposed inside the sleeve, a movable iron core (42 is also cylindrically shaped and shown in cross section) which is disposed inside the one end portion of the sleeve and which has an inner space (i.e. the axial through passages in 42 that aid in pressure balancing the movable core), a drive rod (25) which is disposed inside the fixed iron core so as to be movable in a reciprocating manner (with the core 42) and of which a first end (at end 25A) is connected to the valve body (25A) and a second end (at end 42A) is connected to the movable iron core, and a coil portion (45) configured to apply an electromagnetic drive force to the movable iron core (as discussed), wherein the valve body (21, 21A, 25A, where it is noted that the chamber 7 has a larger outer diameter than that of the valve body 21 as discussed Col 9 ln 5-6) is formed in a cylindrical shape (the outer diameter providing the cylindrical shape), having an inner space (along 25A1, 26) configured to communicate [with] the suction port and is connected to the drive rod (at 25A) in a state in which the drive rod is inserted to an inside of the valve body (as shown), wherein the drive rod includes a guide portion (outer surface of the rod 25) which faces an inner peripheral surface (at 41A) of the fixed iron core (41) such that a movement of the drive rod is guided in an axial direction and a groove portion (space between 25 and [[14]]/41 at 41A/41C and space at 42A in 42) which is recessed in an inward radial direction from the [outer surface of the core 42] [[guide portion]], wherein the groove portion is continuously formed from an inside of the valve housing to an inside of the movable iron core (i.e. the groove is continuous in the axial direction, with an annular step for the spring seat of 28); and the inner space of the valve body is configured to communicate with the suction port and the inner space of the movable iron core through the groove portion (under a broad reasonable interpretation of the claimed phrase (BRI) the valve body inner space 26 to 25A1 communicates with suction port 10 and also further with the inner surface of the groove/bore 41/41A via 41D when 21C end closes against end 41D of the core) wherein the valve body separated from the fixed iron core (the fixed iron core 41/41a figure 1 is a separately formed material body from that of the body of the valve).  Iwa does not disclose: the drive rod groove portion recessed into an inward radial direction along the entire axial portion of the drive rod; but Kratzer teaches: the drive rod  (3 figure 3) groove portion (3.1) recessed into an inward radial direction (see contoured edge at 5 showing the radial inward direction) along the entire axial portion of the drive rod (the grooves provided for example, the purpose of increasing fluid flow passage for pressure balancing of the armature through the fixed core bore);  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the pressure balanced armature of Iwa, a rod as taught in Kratzer, where a drive rod  groove portion as taught in Kratzer can be recessed into an inward radial direction of the drive rod of Iwa as taught in Kratzer the drive rod groove portion provided for the purpose of for example, increasing fluid flow passage for pressure balancing of the armature through the fixed core bore. 

Iwa discloses (as modified for the reasons discussed above) in claim 3:  The capacity control valve according to claim 1, wherein the drive rod is fixed to the movable iron core in a state in which the guide portion is in contact with an inner peripheral surface of the movable iron core (as modified for the reasons discussed above.)  

Iwa discloses (as modified for the reasons discussed above) in claims 4, 6: wherein a cross-section of the movable iron core is formed in a round cylindrical shape (as determined above, coil is cylindrically wrapped on the bobbin which is cylindrically surrounds the closed tube casing 44 which cylindrically encompasses the movable iron core 42 which follows in cross section the inner cylindrical surface of 44 and is necessarily cylindrical absent the grooves on the outer side thereof, there being no requirement of a complete uninterrupted outer surface cylindrical shaped movable iron core)  

Iwa discloses (as modified for the reasons discussed above) in claims 5, 8-10:  further comprising: a valve seat member (22 in general) configured to apply an urging force to the valve body in a direction resisting the drive force (as discussed in Col 7 ln 11-31, where the bellows unit adjusts the position of the of the valve seat 22B based on the pressure applied thereto),  and includes a valve seat surface engageable with the valve body(as shown.)  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753